﻿199.	 My country feels that the election of Mr. Lazar Mojsov to the presidency, of this General Assembly is truly a felicitous decision. His intellectual and personal qualities represent the virtues of the Yugoslavs, a people which has upheld the image of the principles of its political organization but which also has coexisted constructively with the various ideological trends of our time and has contributed to the alleviation of tensions created by intolerance in the international community. Mr. Mojsov in the presidency is a guarantee that at this session the international Organization will make a sincere effort to work with the dynamism, authority and efficiency that the maintenance of world peace demands.
200.	An effort is now more necessary than ever for the Assembly meets at a time when there are not many reasons for optimism and little progress has been made in finding solutions to the problems that have been discussed in recent years. As such solutions continue to evade us and the problems meet in international forums with the dilatory treatment of bureaucratic routine, the areas for friction become more numerous and the increasing tensions put to stringent tests the systems devised after the Second World War to settle disputes among nations within a freely accepted legal order.
201.	Much light would be shed on the true nature of the present conflicts if we started by acknowledging the fact that the post-war world was organized as a political democracy of States recognized as equals-a democracy that was to coexist with an oligarchy of prosperous nations endowed with protective mechanisms rooted in the prestige of tradition and the influence of power.
202.	If the democratic spirit of international institutions has had little success in moderating the old and new inequalities, that is due to the constant opposition of the tight network of institutions and practices protecting an economic order based on mechanisms which create and maintain an excessively unequal international distribution of wealth.
203.	To appreciate the importance in international life of such practices and institutions, which constitute an economic world of their own, it should be enough to mention matters such as international liquidity; terms of trade between nations; trade restrictions; income distribution at the world level; and the control over technological progress and its effect on the new resources of the planet, such as the riches of the sea-bed or the uses of outer space.
204.	While international organizations devise, without insurmountable difficulties, important concepts in matters of political democracy—as in the case of the protection of human rights, the struggle against racial discrimination, or the equal representation of States—on the other hand obstacles systematically arise whenever the powerful vested interests of a small group of affluent societies are involved, as for them the concepts of equality, equity and human rights are subjects that can be, and in fact are, excluded from the economic sphere, deemed by them to be a reserved area for inequalities, the predominance of power and the maintenance of the privileges and advantages acquired under the old international economic order.
205.	Every legal-political organization can resist inequalities up to a certain critical point. One indication that we are nearing that point is that confrontations between developed and developing countries are becoming more and more widespread, and that industrial nations show a distinct tendency to discuss, outside this Organization the very problems that justify its existence. This tendency becomes even more serious when the Governments of industrial societies do not even oppose the consolidation of a certain attitude of public opinion in their countries which is adverse to the international organizations, an attitude inspired by the feeling that belonging to such organizations entails commitments and duties of solidarity that are viewed as hindrances to an unlimited enjoyment of the benefits yielded by their own prosperity.
206.	It would, in all truthfulness, be unfair to say that the power, the wealth and the abundance enjoyed by the highly developed countries have been acquired by them at no cost and are unrelated to the strenuous efforts of their people over generations, and to the sacrifices they made to attain their current levels of pre-eminence and well-being. However, even though admitting such achievements and their merits, the explanations for the origin of the wide gap now separating peoples would be incomplete if no mention were made of the decisive role played in the distribution of wealth and poverty inherited by our generation by the power and the monopolistic concentration of their economic organizations.
207.	The huge accumulation of wealth now concentrated in a few areas of the world, and which can be distributed among their inhabitants with a certain equity because of institutional mechanisms of those areas, is not only the result of the ingenuity and economic ethics they so frequently boast of, but also of the entrenchment, at the international level, of a pattern of relationships between the peoples of the entire world; between the areas north and south of the equator, and between the temperate and the tropical zones, where the value equations for products was set, in large measure, by means of coercive and often predatory procedures.
208.	The mechanisms by which the world markets work, assumed to be automatic and impersonal by the established economic doctrines, were soon distorted by the monopoly prices the industrial societies set for their goods. Thus a situation took shape in which a small number of nations became a privileged world establishment while in the greater part of the world the laws of a free and competitive market for their exports did indeed apply. The inhabitants of these vast areas were despoiled of an ever increasing portion of the economic value of their work and this in a situation where the meagre income they were allowed precluded the use of distributive systems for the improvement of the population's appalling living conditions.
209.	It is not therefore idle briefly to point out that the democratic spirit which inspired the Charter of the United Nations and the instruments created for its implementation has proved unequal to permeating economic institutions and practices or has been prevented from doing so.
210.	Approaching these subjects somewhat at random, we could start by mentioning the important issue of international liquidity. The record of post-war international monetary institutions is characterized by the constant requests made by the developing countries that the volume of international means of payment should be sufficient for their trade needs and for the financing of the development and modernization processes, new phenomena requiring a revision of the solutions imposed by the victors of the Second World War. That revision became even more necessary in view of the fact that such solutions called for excessive ties between the international means of payment and the currencies of highly industrialized countries and, in practice, adjusted the volume of such means to trade flow of the industrial societies.
211.	The systematic reply to such requests was that measures for increasing international liquidity in order to respond to trade needs and the financing of developing countries would lead to world inflation and the disruption of the monetary system and would cause a deep crisis in the economy. Those were the reasons given by the industrial societies in opposing the wishes of the developing countries, and they only tolerated minor reforms which coincided with the requirements of their own economic growth.
212.	All that developing countries can do now is watch with amazement as they see how inflation, used as a pretext for refusing the changes requested in the international monetary system, has made its appearance on the world scene on a scale unprecedented in history. And that inflation was due to the political, economic and monetary measures-prompted by domestic and foreign considerations-of the very same industrial nations, which took great pride in their cautious orthodoxy. The crumbling of the foundations of the monetary system created after the war was not the doing of the economic policies of the developing countries. Those countries did not unleash world inflation, reignite the devaluation wars used to secure trade advantages or start domestic inflationary processes of such magnitude that they have been exported to the furthest reaches of the world. Those who dug the grave of the Bretton Woods Agreements were not the developing countries, but precisely the Powers which drew up and imposed those Agreements, which refused to modify them for as long as they served their own interests, and which then ignored them when their mechanisms no longer gave them the advantages initially afforded them. And today, paradoxically, they strive to attribute the crisis in the world economy to the efforts of some developing countries to defend the price levels of their exports, as the oil-producing countries did.
213.	This brings us to the problems that result from the need to seek—if the planned new international economic order is to have any meaning—the most efficient means of avoiding the perpetuation of trade situations belonging to a time when the world economy worked on the undisputed assumption that prices of commodities and food-stuffs should be kept as low as possible while the prices of industrial goods should be free to increase constantly.
214.	There would be more clarity and more progress along the road to the establishment of a new international economic order if the industrial societies and their populations were to understand in time that there are no reasons for. subjecting the prices of commodities and food to a regime of permanent under-valuation; and that a new division of labour in the world is an imperative which requires that the markets of those affluent societies accept the goods produced by nations in the first stages of their industrialization, just as developed countries should devote their efforts to. advanced-technology industries and the production of goods, equipment and services derived from their sophisticated technology.
215.	Industrial societies would give proof of the political maturity expected of them because of their progress in other fields if they were prepared to live with the realities of the new era, typified by the disappearance of that resignation with which for centuries the majority of the planet's population bore the yoke of a trade system by virtue of which the prosperity of some was obtained at the expense of the "non-development of others"-to quote a French economist.
216.	Unfortunately, the recent conduct of industrial societies with regard to trade is not very encouraging. Their trade laws, the use of restrictive practices such as tariffs and par tariffs, the poor results of the so-called United Nations Development Decades and of the North-South dialogue, and the delay in enforcing the Charter on Economic Rights and Duties of States all denote an insistence on maintaining the excessive advantages of the old international economic order.
217.	It can hardly be though that a contribution is being made to co-operation between States when freedom of trade to expand markets for industrial goods is requested and simultaneously an anachronistic protectionism is applied again whenever commodities or manufactures of new industries in developing countries turn out to be competitive in the markets of affluent societies. It is indeed strangely contradictory to see the protectionist practices, historically devised for "infant industries" in the first stages of their modernization process, now being applied by countries at the summit of technological development against nations struggling laboriously in the initial stages of development. It is contradictory, because with this practice the balanced operation of the international economy is disrupted, as it is also by the restrictive practices and official and private boycotts the developed nations resort to when a situation of obvious scarcity in one commodity triggers a spasmodic increase in its price.
218.	Understandably, then, it is trade between developed countries which has grown in recent years, while their trade flows with the developing world have suffered a gradual decrease. These centres of prosperity in the geographical areas where the affluent societies are located have monopolized the benefits of trade expansion, and their experts and economists have come to think that the world economy can function normally even when such expansion is held within the bounds of industrial societies. This gives an insight into their obvious preference for their own economic, financial and monetary alliances and their increasing lack of interest in any effort tending to enlarge their trade with the developing world. Apparently these experts assume that the magnitude of the flow of trade exclusively between highly industrialized societies is a sufficiently dynamic factor to maintain efficient and optimum activity in the world economy.
219.	What the experience of history does tell us is that this optimistic assumption is very precarious. It is not new or typical of our age to believe that certain world trade patterns, because they favour one or more nations, can guarantee the smooth functioning of the international economy. In the past, such a claim resulted in deep crises when new nations appeared on the scene competing with traditional Powers in markets that did not expand, because they lacked any system to counteract the concentration of wealth in small areas of the planet.
220.	In reality, we see the first signs of a similar situation. The frequency of recessions not followed, as was hoped, by genuine recoveries, the rebirth of protectionism among the major Powers as a tool to fight unemployment, and the low rates of economic activity, are all signs that we are nearing the end of the exceptional opportunities created by the ravages of the Second World War.
221.	The reconstruction of the countries deeply affected by the conflict and the modernization of new nations have already created trade imbalances that point to the effects of unequal distribution of world demand. This casts doubt on the too-easily accepted hypothesis that mere expansion of trade between highly industrialized nations is an appropriate foundation for the operation of the world economy, and underlines the need for raising the levels of consumption of a major portion of the world's population kept, in the past as now, in a situation of scarcity and dangerous stagnation by a world market distorted by power mechanisms and monopolistic systems.
222.	This is the true meaning of the desire to establish a new international order, all the more justified since it seeks not only to correct inequalities created by the impact of colonialism and the various forms of economic dependence but also to adjust the distribution of world demand to the enormous surge in the supply of goods and services from the gigantic production facilities of the present day, facilities which seem doomed to less and less use of their capacity if the traditional terms of trade are perpetuated.
223.	When a structural—and not temporary—imbalance between supply and demand appears in a country, the remedy for it has generally been sought in reforms entailing a redistribution of income. The nations that have been most successful in their growth are those that have not allowed too great a concentration of income in small sectors of their population or territory.
224.	I do not, of course, wish to say that the case of a national economy is completely similar to that of the international economy. However, we should be fully aware that today's alarming symptoms of a crisis, strikingly similar to those that preceded the great depressions, make it more than ever impossible to accept the wide gap now separating the under-developed peoples from those islands of -prosperity which shelter affluent societies, standing out solitary and arrogant in an ocean swept by the winds of poverty, backwardness and inequality that afflict the majority of the world's population.
225.	This gap becomes even more alarming when new factors loom on the horizon which, if not treated with foresight and equity, will contribute to a serious disruption of coexistence between nations; for we are on the threshold of a critical era, when what is debated is more than the traditional way of distributing the resources known to humanity and used by it for thousands of years. Technology's spectacular progress and demographic pressures have given a sudden economic value to resources and elements in nature that were given scant attention in the past. Such is the case, for instance, with the sea and its wealth, and with the synchronous geostationary orbit that enables satellite communications to reach undreamed-of limits. If the great wealth of goods and resources, whose economic value has only recently begun to reveal itself, is left to the exclusive management of the nations in possession of the most advanced technologies, and if a circumstantial pre-eminence in the field of such technologies were used to claim a new title of ownership over critical resources on this earth, the antagonisms now eroding the coexistence mechanisms of the international community would become even deeper.
226.	At a time when there is increasing tension between the democratic spirit of the international Organization and the vested interests of a group of nations which have had ample opportunity to enjoy the advantages acquired in the past, Colombia is confident that the countries entrusted with the maintenance of peace will not, by acts of omission or commission, allow such tension to reach critical limits. In the same way, Colombia trusts that these countries will not yield to the temptation of regarding as a victory or an act of wisdom the possible prolongation of the tottering reign of an economic order which is already posing serious problems to the very countries that derived the greatest benefits from it.
227.	A historic example of how goodwill and genuine foresight can eliminate situations which have lost all justification in modern times is the recent settlement between the Governments of the United States of America and Panama concerning the Canal Zone. My country expressed here its most fervent wish that nothing will be allowed to stand in the way of the successful fulfilment of this settlement, for it is a model of the type of solution possible when the work is not influenced by the arrogance of power.
228.	My country also wishes, at this session of the United Nations General Assembly, to stress its concern over the universal spread of inflation, a scourge which is causing serious social and economic upheavals in the world. Accordingly, the international community must give it priority consideration-the more so since the swift spread of its effects is showing us that the measures adopted individually by States are not sufficient to tackle a problem which is eroding the economic life of nations and the orderly functioning of the world economy.
229.	That is why I feel it timely to suggest to this Assembly that it consider the possibility of convening-as proposed by the President of Colombia during a recent meeting of the Heads of State of the Andean Pact countries held in Washington on 8 September 1911-a world conference on inflation. That conference could discuss inflation's complex causes and the mechanisms which cause it to spread and also adopt adequate global strategies to fight a problem of universal magnitude, worsened by the recent phenomenon whereby contemporary inflation coincides with high rates of unemployment.
230.	On behalf of my fellow citizens, I renew here my last wishes to the General Assembly in its efforts to make true progress in the patient and difficult enterprise of filling the gaps left by inequalities among peoples, which are now testing the authority of the international Organization by multiplying the sources of conflict between States, continents and the various geographical and economic areas of the planet.
231.	Colombia also hails the entry into the world Organization of such nations as Viet Nam and Djibouti, which will surely contribute their will to work for peace, as well as the valuable experience they have acquired in the course of their unremitting struggle to achieve independence.
 


